DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 20 is objected to because of the following informalities:  “said Previously Presented apparatus” in line 2 of the claim should be --said protection apparatus--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17, 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang (CN 207848863 U). 
Regarding claims 17, 20 and 28, Zhuang discloses a protection apparatus (4) for an appliance (12) supported by a tripod (2); said protection apparatus (4) comprising:
a. one or more tilt sensors (124), configured to issue a tilting signal upon tilting of said tripod (1); and 
b. an airbag (12, 121), inflated upon issuing of said tilting signal; said airbag projects in one or more protrusions (121 in fig. 1) when inflated; and 
a direction of said tilting is in a direction substantially in one of said projected directions and said directly inflated segment is the one inflated to a said protrusion projecting in said tilting 
wherein said airbag further comprises one or more passages establishing fluid communication between adjacent pairs of said segments (note the cavities of the air bags connected to a gas generator to provide gas into the air bags to inflate the air bags), thereby enabling subsequent inflation of said segments that are adjacent to said directly inflated protrusion, thereby protecting said appliance from rolling on the ground after said fall.
Zhuang discloses all claimed limitations as set forth above including the base overlook projection range of the fall direction via the sensors where the air bags are configured to be projected but fails to disclose the projected direction substantially perpendicular to and towards an imaginary line between two feet of said tripod as recited in the claim.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the projected direction to be substantially perpendicular to and towards an imaginary line between two feet of said tripod, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 101869873 B1).
Regarding claim 20, Lee discloses a protection apparatus for an appliance supported by a tripod (300); said apparatus (100) comprising: 
a. one or more tilt sensors (400), configured to issue a tilting signal; and 
b. an airbag (231-234), inflated upon issuing of said tilting signal; wherein said tilt sensor(s) issue said tilting signal upon detecting a tilting direction (note the controller 600 determines the tilting direction information of the housing 210 measured by the sensor 400).  Lee fails to disclose the tilting direction to be substantially perpendicular to and towards an .   

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 101869873 B1) as applied to claim 1 above, and further in view of Park (KR 101892472 B1).
Regarding claims 21-22, Lee discloses a tilt sensor which can be installed in various location but fails to disclose three tilt sensors, each configured to detect one axis of said tilting, each disposed so as to enable detection of said tilting in one of said tilting directions.  However, Park discloses an apparatus with a tripod (100) comprising at least three tilt sensors (116), each configured to detect one axis of said tilting, each disposed so as to enable detection of said tilting in one of said tilting directions (note fig. 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Lee to include three tilt sensors as taught by Park will provide more tilt directions in order to minimize the impact of the housing (210) and the ground.   

Allowable Subject Matter
Claims 18, 19, 23-27 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts do not disclose the airbag projects in one or more protrusions and the airbag is .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657